--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version
 
AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT
 
THIS AMENDMENT NO. 5 TO RECEIVABLES PURCHASE AGREEMENT, dated as of October 1,
2020 (this "Amendment"), is by and among Sensient Receivables LLC, a Delaware
limited liability company ("Seller"), Sensient Technologies Corporation, a
Wisconsin corporation ("STC"), as initial Servicer and as the Performance
Guarantor, and (c) Wells Fargo Bank, National Association, a national banking
association (together with its successors and assigns, the "Purchaser").
 
RECITALS
 
WHEREAS, the Seller, the Servicer and the Purchaser are parties to that certain
Receivables Purchase Agreement, dated as of October 3, 2016 (as amended prior to
the date hereof, the "Existing Purchase Agreement" and, as amended hereby and
from time to time hereafter amended, restated or otherwise modified, the
"Purchase Agreement"); and
 
WHEREAS, the parties wish to amend the Existing Purchase Agreement as
hereinafter set forth;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.            Definitions.  Capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Purchase Agreement.
 
2.            Amendments.  The Existing Purchase Agreement is hereby amended as
follows:
 
(a)          The definitions in Exhibit I of the Existing Purchase Agreement of
the following terms are hereby amended and restated in their entirety to read as
follows:
 
“Discount Rate” means LMIR (or, solely in the instances set forth in Sections
8.3(h) and 8.3(i), the Benchmark Replacement or the Alternate Base Rate, as
applicable).
 
"Facility Termination Date" means the earlier of (i) October 1, 2021, and (ii)
the Amortization Date.
 
“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Transaction Documents) to an Originator, whether constituting an
account, chattel paper, an instrument, an intangible or a general intangible
under the UCC, arising from the sale of goods or provision of services by an
Originator and includes, without limitation, the obligation to pay any
applicable Finance Charges with respect thereto; provided, however, that the
term “Receivable” shall not include any Excluded Receivable.  Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction.  Indebtedness, rights or obligations referred to in the
immediately preceding sentence shall be a Receivable regardless of whether the
Obligor, the applicable Originator or the Seller treats such indebtedness,
rights or obligations as a separate payment obligation.
 

--------------------------------------------------------------------------------

(b)          The following new definitions are hereby added to Exhibit I of the
Existing Purchase Agreement in their appropriate alphabetical order:
 
“Benchmark Replacement” means as of any date (i) upon the Seller’s election to
effect a Conforming Election and the Purchaser’s reasonable consent thereto
(either as a lender under Sensient’s senior unsecured credit facility or as the
Purchaser under the Agreement, as applicable), subject to the understanding set
forth in Section 8.3(i)(i)(2), the applicable benchmark replacement rate
(including any benchmark replacement adjustment) in the Seller’s senior
unsecured syndicated credit facility, or (ii) otherwise, the greater of (a)
0.00% per annum, and (b) the sum of:  (1) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Seller and the Purchaser
giving due consideration to (A) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body or (B) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to LIBOR for U.S. dollar-denominated
syndicated or bilateral credit facilities and (2) the Benchmark Replacement
Adjustment.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable period, the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Seller and the Purchaser giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated or bilateral credit facilities at such
time.
 
“Benchmark Replacement Conforming Change” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the timing and frequency of determining rates and making payments of
interest, prepayment provisions, and other administrative matters) that the
Purchaser and the Seller, decide may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Purchaser in a manner substantially consistent with market
practice (or, if the Purchaser and the Seller decide that adoption of any
portion of such market practice is not administratively feasible or if the
Purchaser reasonably determine that no market practice for the administration of
the Benchmark Replacement exists, in such other manner of administration as the
Purchaser decide is reasonably necessary in connection with the administration
of this Agreement).
 
2

--------------------------------------------------------------------------------

”Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:  (a) in the case of clause (1) or (2) of the definition
of “Benchmark Transition Event,” the later of (i) the date of the public
statement or publication of information referenced therein and (ii) the date on
which the administrator of LIBOR permanently or indefinitely ceases to provide
LIBOR; or (b) in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.
 
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:  (1) a public statement or publication
of information by or on behalf of the administrator of LIBOR announcing that
such administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative of the underlying market or economic reality or may no
longer be used.
 
“Benchmark Transition Start Date” means (1) In the case of a Benchmark
Transition Event, the earlier of (A) the applicable Benchmark Replacement Date
and (B) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (2) in
the case of an Early Opt-in Election, the date proposed by the Purchaser and
agreed to by the Seller.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 8.3(i)(i)
and (y) ending at the time that a Benchmark Replacement has replaced LIBOR for
all purposes hereunder pursuant to Section 8.3(i)(i).
 
“Conforming Election” has the meaning set out in Section 8.3(i)(i).
 
“Early Opt-in Election” means the occurrence of: (1) a determination by the
Purchaser that at least five currently outstanding U.S. dollar-denominated
bilateral receivables purchase agreements or receivables purchase facilities at
such time contain (as a result of amendment or as originally executed) as a
benchmark interest rate, in lieu of LIBOR, a new benchmark interest rate to
replace LIBOR, and (2) the election by the Purchaser to declare that an Early
Opt-in Election has occurred and the provision by the Purchaser of written
notice of such election to the Seller.
 
3

--------------------------------------------------------------------------------

“Excluded Obligor” means, for each applicable Originator as of any date of
determination, each Obligor identified to the right of such Originator’s name in
the table on Schedule C hereto, as such Schedule may be updated from time to
time after October 1, 2020 with the written consent of the Seller and the
Purchaser; provided, however, that (a) prior to any Obligor’s becoming an
Excluded Obligor, the Servicer or the applicable Originator (i) shall have given
the Purchaser not less than 30 days’ prior written notice of the effective date
of such change and (ii) shall have instructed such Obligor in writing (confirmed
by telephone call) to remit payments on its payables to such Originator to an
address or account other than a Lock-Box or Lock-Box Account, (b) not less than
3 Business Days prior to any Obligor’s being added as an Excluded Obligor on an
updated Schedule C, the Seller shall have delivered to the Purchaser a
certificate to the effect that (i) immediately before and after giving effect to
adding such Excluded Obligor, the Purchased Asset Coverage Percentage does not
exceed 100%, and (ii) immediately before and after  giving effect to adding such
Excluded Obligor, no Amortization Event or Potential Amortization Event exists,
and attaching the proposed revised Schedule C, and (c) no  consent of the Seller
or the Purchaser will be required if (i) the average Outstanding Balance of the
Receivables of any proposed individual Excluded Obligor and its Affiliates
during the 3 months then most recently ended is not more than 2% of the total
Outstanding Balance of all Receivables as of the last day of the month then most
recently ended and (ii) the aggregate Outstanding Balance of Receivables of all
Obligors who become Excluded Obligors is not more than 6% of the average
aggregate Outstanding Balance of all Receivables as of last day of each month
beginning on or after October 1, 2019 and ending on September 30, 2020.
 
“Excluded Receivable” means any indebtedness or right to payment owing from an
Excluded Obligor to the Originator or Originators specified on Schedule C
hereto, as updated from time to time in accordance with the definition of
“Excluded Obligor”.
 
“LIBOR” means the rate specified in clause (b) of the definition of “LIBOR
Market Index Rate.”
 
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“SOFR” means with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s website.
 
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
 
4

--------------------------------------------------------------------------------

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
 
(c)          Section 8.3(h) is hereby amended to delete “If” at the beginning of
the first paragraph thereof, and to replace it with:  “Subject to Section
8.3(i), if”.
 
(d)          A new Section 8.3(i) is hereby inserted into the Existing Purchase
Agreement which reads as follows:
 
(i) Special Provisions Applicable to LIBOR.
 
(i)          Effect of Benchmark Transition Event; Benchmark Replacement.
 
(1) Notwithstanding anything to the contrary in this Agreement or in any other
Transaction Document, and subject to subclause (2) below, upon the occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Purchaser and the Seller may amend this Agreement to replace the LMIR with a
Benchmark Replacement.  Any such amendment will become effective on the date
that the Seller and the Purchaser specify in such amendment. No replacement of
the LMIR with a Benchmark Replacement pursuant to this Section  8.3(i)(i) will
occur prior to the applicable Benchmark Transition Start Date.
 
(2) Notwithstanding subclause (1) above, in the event that (A) the Purchaser is
a party to the Seller’s senior unsecured syndicated credit facility or otherwise
reasonably agrees, and (B) the requisite lenders under the Seller’s senior
unsecured syndicated credit facility agree to replace LIBOR with a benchmark
replacement rate (including any benchmark replacement adjustment), the Seller
may elect to replace LMIR with an analogous floating  benchmark replacement rate
(including an analogous benchmark replacement adjustment) (such election,  a
“Conforming Election”), such analogous floating benchmark replacement rate shall
be the “Benchmark Replacement” for purposes of this Section 8.3(i), it being
understood that LIBOR or a benchmark replacement rate which is fixed for an
interest period of one or more months under the Seller’s senior unsecured
syndicated credit facility is not precisely the same as LMIR which floats on a
daily basis and that, therefore, the benchmark replacement rate under this
Agreement may not have a verbatim definition as the benchmark replacement rate
under the Seller’s senior unsecured syndicated credit facility.
 
5

--------------------------------------------------------------------------------

(ii)        Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Purchaser will have the right to
make reasonable Benchmark Replacement Conforming Changes from time to time
without the consent or further action from the Seller.
 
(iii)       Notices; Standards for Decisions and Determinations. The Purchaser
will promptly notify the Seller of (1) any occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date and Benchmark Transition Start Date (or, in the case of an
Early Opt-in Election, the proposed Benchmark Transition Start Date), (2) the
proposed implementation of any Benchmark Replacement, (3) any proposed Benchmark
Replacement Conforming Changes and (4) the commencement or conclusion of any
Benchmark Unavailability Period.  Any determination, decision or election that
may be made by the Purchaser pursuant to this Section 8.3(i), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made subject to consent from the Seller.
 
(iv)       Benchmark Unavailability Period. Upon the Seller’s receipt of notice
of the commencement of a Benchmark Unavailability Period, any Cash Investment
accruing Discount at the LMIR will thereafter accrue Discount at the Alternate
Base Rate.
 
(e)          A new Schedule C is hereby added to the Existing Purchase Agreement
which reads as set forth in Annex 1 hereto.
 
3.          Effect of Amendment.  Except as specifically amended hereby, the
Existing Purchase Agreement and all exhibits and schedules attached thereto
remains unaltered and in full force and effect, and this Amendment shall not
constitute a novation of the Purchase Agreement but shall constitute an
amendment thereof.  The Performance Undertaking remains unaltered and in full
force and effect and is hereby ratified and confirmed.
 
4.           Conditions Precedent.  Effectiveness of this Amendment is subject
to the prior or contemporaneous satisfaction of each of the following conditions
precedent:
 
(a)        Wells shall have received: (i) counterparts hereof, duly executed by
each of the parties hereto and consented to by the Purchaser, and (ii)
counterparts of a third amendment and restatement of the Fee Letter, duly
executed by each of the parties thereto and payment in immediately available
funds of a fully-earned and non-refundable upfront fee described in numbered
paragraph 1 thereof.
 
6

--------------------------------------------------------------------------------

(b)         Each of the representations and warranties contained in Section 5 of
this Amendment shall be true and correct.
 
5.         Representations and Warranties.  Each of the Performance Guarantor,
the Seller and the Servicer hereby represents and warrants to the Purchaser that
each of the representations and warranties made by it or on its behalf in the
Purchase Agreement or the Performance Undertaking, as applicable, were true and
correct when made and are true and correct, in all material respects, on and as
of the date of this Amendment with the same full force and effect as if each of
such representations and warranties had been made by it on the date hereof and
in this Amendment, and the Performance Undertaking is hereby ratified and
confirmed.  The representations and warranties set forth above shall survive the
execution of this Amendment.
 
6.          CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW.
 
7.         CONSENT TO JURISDICTION.  EACH PARTY TO THIS AMENDMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE AGREEMENTS, AND
EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.
 
8.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AMENDMENT, THE PURCHASE AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.
 
9.         Binding Effect. Upon execution and delivery of a counterpart hereof
by each of the parties hereto, and the satisfaction of the conditions precedent
set forth in Section 5 hereof, this Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns (including any trustee in bankruptcy).
 
10.        Legal Fees.  In addition to its obligations under the Purchase
Agreement, the Seller agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Purchaser, in connection with the negotiation,
preparation, execution and delivery of this Amendment within 30 days after
receipt of a reasonably detailed invoice therefor.
 
7

--------------------------------------------------------------------------------

11.        Counterparts; Severability; Section References. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of a signature page to this Amendment.  Any provisions of this
Amendment which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
<Signature pages follow>
 
8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or attorneys-in-fact as of the
date hereof.
 
SENSIENT RECEIVABLES LLC, AS SELLER


By:
/s/ David Plautz


Name: David Plautz

Title:  Director – President and Treasurer




SENSIENT TECHNOLOGIES CORPORATION, AS THE SERVICER AND THE PERFORMANCE GUARANTOR


By:
/s/ Amy M. Agallar


Name: Amy M. Agallar

Title:  VP, Treasurer




9

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, AS THE PURCHASER


By:
/s/ Jason Barwig


Name:  Jason Barwig

Title:  Vice President






10

--------------------------------------------------------------------------------